DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27, 48-53 and 58-59 are allowed.  The claims are drawn to a tire comprising a rubber composition based on at least: a diene elastomer; a reinforcing filler; a crosslinking system; between 10 and 16 parts by weight, per hundred parts by weight of elastomer, phr, of an epoxy resin; and between 2 and 8 phr of an amine-comprising hardener with a recited structure wherein the epoxy resin is tris(4- hydroxyphenyl)methane triglycidyl ether and wherein the rubber composition is present in at least one layer chosen from a tread and an internal layer of the tire.
The claims are allowable over the closest prior art as noted below:
Veyland et al (US 2012/0283360) teaches a rubber composition based on at least: a diene elastomer (Abstract), a reinforcing filler (Abstract), a crosslinking system (Abstract), between 1 to 20 phr of an epoxy resin (Abstract) and between 1 to 15 phr of an amine curing agent (Abstract).  Veyland teaches a tire tread ([0105]) comprising the rubber composition ([0101]).  Veyland teaches at the amine curing agent preferably has two amine functional groups ([0083]), however, fails to teach the amine curing agent as presently claimed.
Azarnia (US 5,393,806) teaches an epoxy curing agent system (col. 1, lines 1-5) which incorporates aromatic amine systems (col. 1, liens 55-65).  This includes a mixture of 1-methyl-3,5-dimethylthio-2,4-daminotoluene and 1-methyl-3,5-diethyl-2,6-daminotoluene (col. 2, lines 45-55) which reads on the claimed structure.  However, it fails to teach the other components of the claimed invention.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764